DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 1/240 F.3d 1/2428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 21/24 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent # US 11127205 B2. 
Table 1 illustrates the conflicting claim pairs:
Present Application
1
2-8
9-16
17
18-20

US Patent # 11127205
1
2-8
1-8
9
10-12



Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US 11127205 B2
In a digital medium three-dimensional (3D) mesh segmentation environment, a method implemented by a computing device, the method comprising:
In a digital medium three-dimensional (3D) mesh segmentation environment, a method implemented by a computing device, the method comprising:
identifying, by the computing device, a first face formed using a first vertex and a second vertex of a plurality of vertices forming a 3D mesh, the first vertex associated with a first curvature direction;
selecting a first vertex from the plurality of vertices, the first vertex associated with a first vertex direction based on a direction of a curvature in the 3D mesh; identifying a first face formed using the first vertex and at least one other vertex of the plurality of vertices;
  calculating, by the computing device, a first face direction from the first face;
comparing the first vertex direction of the first vertex to a first normal of the first face;
determining, by the computing device, the first curvature direction is within a threshold amount of the first face direction;
determining whether to add the first face to the segment by comparing the first vertex direction of the first vertex to a first normal of the first face;
adding, by the computing device, the first face to a segment responsive to the determining;
adding the first face to the segment based on a result of the determination to add the first face to the segment;
calculating, by the computing device, a second face direction from a second face formed using the second vertex;
selecting a second vertex included in the first face, the second vertex associated with a second vertex direction; identifying a second face formed using the second vertex; comparing the second vertex direction of the second vertex to a second normal of the second face;
adding, by the computing device, the second face to a segment responsive to determining a second curvature direction associated with the second vertex is within a threshold amount of the second face direction;
 determining whether to add the second face to the segment by comparing the second vertex direction of the second vertex to a second normal of the second face; and adding the second face to the segment based on a result of the determination to add the second face to the segment;
and outputting, by the computing device, the segment having the first and second faces.
and outputting, by the computing device, the segment.


As seen from the table all elements of claim 1 of application are anticipated by Claim 1 of US Patent # 11127205 with slight language variation claiming the same features and wherein calculating the first and second face directions in the application are indicated in the comparing  the first and second normals of the first and second faces in the patent that require calculating the first and second normals as the first and second face directions. 
In addition elements of claims 2-8 of the application are anticipated by Claims 2-8 of US Patent # 11127205 respectively.
Claims 9-16 recite limitations similar in scope with limitations in claims 1-8 and therefore rejected under same rationale
Claims 17-20 recite limitations similar in scope with limitations in claims 1-4 and therefore rejected under same rationale. Additionally claim 10 of Patent #11127205 teaches A computing device comprising: a processing system; and a computer-readable storage medium having instructions stored thereon as a system comprising: a processor; and a non-transitory computer readable storage medium having instructions stored thereon. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110169828 A1	Methods for Creating Developable Surfaces
US 6819966 B1		Fabrication of free form structures from planar materials
US 20020116159 A1	Determining a geometric error of a polygon in a subdivision surface
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619